CORRECTED NOTICE OF ALLOWANCE
The instant Notice of Allowance is required to include the Information Disclosure Statements filed 24 May 2021.  All other aspects of this Notice of Allowance is a reiteration of the previous one, mailed 15 June 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2021 and 24 May 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Status of Claims

Claims 12-14 are new; thus claims 1, 3, 5 and 12-14 are pending and subject to examination on the merits.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney/agent Tianran Yan on 24 May 2021.
The application has been amended as follows: 

In the Specification:
Add the following heading and paragraph starting at page 1, before the “Statement As To Federally Sponsored Research” 
SEQUENCE LISTING
The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety.  Said ASCII copy created on June 2, 2016, is named 47627992049SL.TXT and is 331,779 bytes in size.

In the Claims of 04/28/2021:
3.    (Currently Amended) A method for synthesizing compounds to fit within or bind to a CRISPR-cas9 system or a Cas9 ortholog comprising:
providing co-ordinates of amino acid residues from a Cas9 domain of the CRISPR-cas9 crystal structure according to Table A on a computer, providing the structure of a candidate compound, fitting the structure of the candidate compound to the selected co-ordinates, to thereby obtain product data comprising desired compounds that bind to one or more residues within the Cas9 domain, with output thereof; synthesizing compound(s) from said product data that bind to one or more residues within the Cas9 domain; and testing binding of said synthesized compound(s) to a CRISPR-cas9 system
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of synthesizing compounds and testing the binding ability of said compounds by inputting the three-dimensional coordinates according to Table A (which is a table defining the Cartesian coordinates of each non-hydrogen atom of a SpCas9 enzyme and which is 384 pages in length, e.g. there is absolutely no way to put said Table/coordinates into a claim and thus reference to said table is not merely for convenience but of necessity), and utilizing these unique coordinates to identify unique and specific compounds that bind to said Cas9, and synthesizing and testing said compounds in vitro to ascertain said binding ability.  A search of the prior art, specifically in the patent literature and non-patent literature and RCSB protein data bank (PDB) shows that no SpCas9 structure was available until via the PDB until 2014 and in patent literature, US 9963689 – cited on the IDS has a priority after the instant priority date of 12/12/2013.  As such, claims 1, 3, 5 and 12-14 are allowed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 June 2021